DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lostetter US2011/0079792.
Regarding claim 1, Lostetter shows in fig.1-15, a semiconductor device (20) comprising: a semiconductor element (4) including a substrate (26,27), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular (4), and an electrode pad (18) on the transistor formation region; and a first connection member (8) connected to the electrode pad at one location, wherein 
Regarding claim 2, Lostetter shows in fig.1-15, a semiconductor device wherein a center position of the connection region (middle of 18) coincides with the center of gravity position of the transistor formation region.
Regarding claim 3, Lostetter shows in fig.1-15, a semiconductor device comprising: a semiconductor element (20) including a substrate (26,27), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular, and an electrode pad (18) on the transistor formation region; and a first connection member (8) connected to the electrode pad at multiple locations, wherein the transistor formation region is divided into divided regions having equal areas in accordance with the number of locations where the first connection member is connected, the electrode pad (18) is arranged to cover a center of gravity of each of the divided regions in a plan view, and in the plan view, a connection region (on 18) in which the first connection member (8) is connected to the electrode pad includes a center of gravity position of each of the divided regions.
Regarding claim 7, Lostetter shows in fig.1-15, a semiconductor device wherein the semiconductor element (20) includes a power transistor and a control electrode pad connected to a control terminal of the power transistor, the semiconductor device comprising: a first lead frame (under 12) on which the semiconductor element (18) is mounted; a second lead frame (6) connected to a second connection member (10), 
Regarding claim 8, Lostetter shows in fig.1-15, a semiconductor device wherein the first lead frame (4) and the third lead frame (2) are formed including copper, the first connection member is formed including aluminum [0048], and a surface of at least one of the first lead frame and the third lead frame includes a plating layer [0066].
Regarding claim 9, Lostetter shows in fig.1-15, a semiconductor device wherein the first lead frame (4) includes a first island on which the semiconductor element (12) is mounted, and a surface of the first island on which the semiconductor element is mounted includes a plating layer (13).
Regarding claim 10, Lostetter shows in fig.1-15, a semiconductor device wherein the third lead (2) frame includes a third island to which the first connection member is connected, and a surface of the third island (2) where the first connection member is connected includes a plating layer.
Regarding claim 11, Lostetter shows in fig.1-15, a semiconductor device wherein the second lead frame (6) is formed including copper and includes a second island (6) to which the second connection member (10) is connected, the second connection member is formed including aluminum, and a surface of the third island where the second connection member is connected includes a plating layer (SE bonded to 6 via a plating layer).

Regarding claim 12, Lostetter shows in fig.1-15, a semiconductor device wherein the first connection member (8) is wedge-bonded to the electrode pad (18) and includes a connection portion connected to the electrode pad, and in a plan view, the connection portion (8) extends from the semiconductor element toward the third island (on 2).
Regarding claim 36, Lostetter shows in fig.1-15, a semiconductor device wherein the semiconductor element (12) includes a power transistor and a control electrode pad connected to a control terminal of the power transistor, the semiconductor device comprising: a first lead frame (4) on which the semiconductor element (12) is mounted; a second lead frame (6) connected to a second connection member, wherein the second connection member  (10) has one end connected to the control electrode pad (16) and another end connected to the second lead frame; and a third lead frame (2) connected to the first connection member, wherein the first connection member has one end connected to the semiconductor element (via 8) and another end connected to the third lead frame (2).
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satou US2013/0020715.
Regarding claim 4, Satou shows in fig.13,14, a semiconductor device comprising: a semiconductor element (7) including a substrate (3), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular, and an electrode pad (11) on the transistor formation region; and first connection members (14) connected to the electrode pad (11b), wherein the transistor formation region is divided into divided regions (11a,11b,or portion 11 in fig.14) having equal areas in 
Regarding claim 5, Satou shows in fig.13, 14, a semiconductor device wherein the divided regions (11) are equally divided to approach a square.
Regarding claim 6, Satou shows in fig.13, 14, a device wherein a center position of the connection region (11) coincides with the center of gravity position of each of the divided regions.
Regarding claim 34, Satou shows in fig.13, 14, a semiconductor device wherein the divided regions (11) are equally divided to approach a square.
Regarding claim 35, Satou shows in fig.13, 14, a semiconductor device wherein a center position of the connection region (11) coincides with the center of gravity position of each of the divided regions.
Regarding claim 37, Satou shows in fig.13, 14, a semiconductor device wherein the semiconductor element (7) includes a power transistor and a control electrode pad connected to a control terminal of the power transistor, the semiconductor device comprising: a first lead frame (4) on which the semiconductor element is mounted; a second lead frame (6) connected to a second connection member, wherein the second connection member has one end connected to the control electrode pad (12) and another end connected to the second lead frame; and a third lead frame (5) connected to the first connection member, wherein the first connection member has one end .
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lostetter as applied to claims 1-3, 7-12 and further in view of Wu US2018/0178658.
Regarding claim 13, Lostetter differs from the claimed invention because he does not explicitly disclose a device a temperature sensor arranged on the substrate outside the electrode pad, wherein the temperature sensor is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu shows in fig.4A, a device a temperature sensor (TS1-TS4) arranged on the substrate outside the electrode pad, wherein the temperature sensor (TS1-TS4) is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lostetter. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu in the device of Lostetter because it facilitate detection of ambient temperature [0023].
Claim(s) 38,39 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satou as applied to claims 1-3, 7-12 and further in view of Wu US2018/0178658.
Regarding claims 38, 39, Satou differs from the claimed invention because he does not explicitly disclose a device a temperature sensor arranged on the substrate 
Wu shows in fig.4A, a device a temperature sensor (TS1-TS4) arranged on the substrate outside the electrode pad, wherein the temperature sensor (TS1-TS4) is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Satou. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu in the device of Satou because it facilitate detection of ambient temperature [0023].
Pertinent art
Kumano USPAT 5,666,009 shows in fig.3, the limitations of the independent claims and most dependent claims. Item 4 depicts an electrode pad arrange to cover a center of gravity of the transistor formation region; first connections 8, first (3a), second (7) and third (6) lead frames are shown. The limitations of the independent claims could be rejected under 102/103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813